IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                        : No. 459
                                             :
CRIMINAL PROCEDURAL                          : CRIMINAL PROCEDURAL RULES
                                             : DOCKET
RULES COMMITTEE                              :


                                     ORDER


PER CURIAM:



             AND NOW, this 18th day of December, 2014, the Honorable Margherita Patti

Worthington, Monroe County, is hereby appointed as a member of the Criminal Procedural

Rules Committee for a term of three years.